DETAILED ACTION
Applicant has amended independent claims 1 and 5 to overcome previous rejections indicated in Non-Final Office action of 12/24/2021. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After having performed an updated search of prior art, including all feature limitations of independent claims 1 and 5, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 20070177790 A1, 20070282485 A1, 2013/0158710 A1, 2015/0254380 A1, and 20190295244 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… detecting an object position/posture of a target object, the object detecting… comprising:
imaging a plurality of target objects with an imaging section and acquiring a first image;
recognizing the object position/posture of the target object based on the first image;
counting, as a number of recognized object positions/postures, a number of successfully recognized object positions/postures of the target object;

calculating, as a task evaluation value, a result about whether the target object was successfully held;
updating, based on an evaluation indicator including the number of recognized object positions/postures and the task evaluation value, a model for estimating the evaluation indicator from an imaging position/posture of the imaging section and determining an updated imaging position/posture of the imaging section based on the model after the update;
imaging the plurality of target objects in the updated imaging position/posture and acquiring a second image; and
recognizing the object position/posture of the target object based on the second image.”
Independent claim 5 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… detects an object position/posture of a target object, the object detecting device comprising:
… capture, with an imaging section, a first image including a plurality of target objects and acquire the first image;
an object-position/posture calculating section configured to recognize the object position/posture of the target object based on the first image;

a holding-position/posture calculating section configured to calculate, based on the object position/posture of the target object, a holding position/posture of a holding section that holds the target object and output a control signal for causing the holding section to hold the target object in the holding position/posture; 
a task evaluating section configured to acquire a result about whether the target object was successfully held by the holding section and calculate a task evaluation value; and
an imaging-position/posture determining section configured to update, based on an evaluation indicator including the number of recognized object positions/postures and the task evaluation value, a model for estimating the evaluation indicator from an imaging position/posture of the imaging section and determine an updated imaging position/posture of the imaging section based on the model after the update, wherein
the imaging control section causes the imaging section to capture a second image in the updated imaging position/posture and acquires the second image, and
the object-position/posture calculating section recognizes the object position/posture of the target object based on the second image.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.